Case 8:20-mj-00193-CBD Document1 Filed 01/15/20 Page 1 of 1

AO 91 (Rev. 11/11) Criminal Complaint AUSA Windom_2019R00568

 

UNITED STATES DISTRICT COURT

for the
District of Maryland

   
  

 

 

 

 

United States of America )
V. ) ‘
~ J
) Case No. LAO- M\- 19 cBD
) FILED Ae ENTERE
) ———— LOGGED RECEIVED
PATRIK JORDAN MATHEWS )
) AN 1 5 ?
Defendant(s) JAN 19 2020
AT GREENBELT
CLERK, U.S, DISTRICT COURT
CRIMINAL COMPLAINT By ‘lilac
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 8/19/2019 - 1/11/2020 in the county of Cecil in the
District of Maryland , the defendant(s) violated:
Code Section Offense Description
8 U.S.C. § 922(g)(5); 18 U.S.C. § alien in possession of firearm and ammunition; transporting firearm and
924(b); 18 U.S.C. § 2 ammunition in interstate commerce with intent to commit therewith an offense

punishable by a term exceeding one year; aiding-and-abetting

This criminal complaint is based on these facts:

See the attached Affidavit of Special Agent Rachid T. Harrison dated January 14, 2020.

Continued on the attached sheet.
bl TT) —
/ #2
Complainant’s signature

Rachid T. Harrison, Special Agent, FBI

Printed name and title

 

®

Sworn to before me and signed in my presence.

| I>
Date: / e ZILA CL. 22 a0 ae,

Judge's signature

City and state: Greenbelt, MD Charles B. Day, U.S. Magistrate Judge

Printed name and title

 
